Opinion by
Mb. Justice Sterrett,
It was incumbent on the plaintiff to show not only that there was want of probable cause for the prosecution, but also that there was malice on the part of the prosecutor. Want of probable cause and malice must concur. While the former is evidence of malice, proper to be submitted to the jury, it does not establish legal malice to be declared by the court. Malice may be inferred from the want of probable cause, but if there be probable cause, it matters not that the prosecutor was actuated by malice. Probable cause is generally defined to be a reasonable ground of suspicion, supported by circumstances sufficient to warrant an ordinarily prudent man in believing the party is guilty of the offence. The word “ cautious ” has sometimes been inadvertently substituted for the word “prudent,” as was done by the learned, judge in qualifying his affirmance of defendant’s first point recited in the second specification of error; but as was said in McCarthy v. DeArmit, 99 Pa. 70, the substance of all definitions is a reasonable ground for belief. . . . The belief must be that of a reasonable and prudent man, .... and all that can be required of him is that he shall act as a reasonable and prudent man would be likely to act under the circumstances.” There is at least a shade of difference in meaning between the words “ cautious ” and “ prudent.” The former sometimes suggests the idea of timidity, or as Webster gives its secondary meaning “ over prudent, fearful, timorous.” “ A man is cautious, chiefly as the result of timidity.” We, therefore, think the word cautious should not have been employed in qualifying defendant’s first point.
The 3d and 4th specifications may be considered together. *91In defendant’s seventh point, recited in the latter, the learned judge was requested to charge :
“ If at the hearing before the magistrate in Crawford county, the plaintiff, McClafferty, was discharged without an investigation into the merits of the charge, but for the reason that the justice believed he had not jurisdiction, and if a nolle prosequi was entered by leave of court, in Venango county, with the consent of the prosecutor, after he had been advised by his counsel that without reference to the truth of the charge contained in the indictment, the prosecution was likely to fail by reason of want of jurisdiction in the court, then neither the discharge by the magistrate nor by the court is a fact from which either want of probable cause or malice can be inferred.”
This point was fully warranted by the evidence and should have been affirmed. According to the undisputed evidence, Mr. Hays, a reputable member of the Venango county bar, had full knowledge of all the transactions out of which the prosecution grew, and it was under his advice that it was commenced and conducted until it was ended by the nolle prosequi. There was no evidence tending to show that his advice was not sought and acted on by the defendant in good faith. Nothing i& better settled than that when the prosecutor submits the facts to his attorney, who advises they are sufficient, and he acts thereon in good faith, such advice is a defence to an action for malicious prosecution. ' Strictly speaking, taking advice of counsel and acting thereon rebuts the inference of malice arising from the want of probable cause: McCarthy v. DeArmit, supra; Emerson v. Cochran, 111 Pa. 622.
We think there was error in refusing to affirm the point above quoted; and for similar reasons there was error in charging as complained of in the 3d specification.
It follows from what has been said that plaintiff’s sixth point, recited in the 1st specification, should not have been affirmed, at least, not without qualification.
The remaining specifications are not sustained.
Judgment reversed and a venire facias de novo awarded.